ON REHEARING
A limited rehearing was granted in this matter for reconsideration of that portion of the judgment which decreed “that all costs of this present appeal be paid by defendant Choctaw Home Builders, Inc.; all other costs to await the final outcome of this matter.” Our use of the words “Choctaw Home Builders, Inc.” in the quoted portion of our former decree was inadvertent and should have properly read “Lena, Inc.” inasmuch as it was defendant’s objection to the testimony which plaintiff sought to offer which prohibited .plaintiff from introducing verbal testimony to prove the intent of the parties regarding the terms of the contract. Since this remand was made necessary by virtue of objections posed by defendant, Lena, Inc., and sustained by the trial court, it was our intention to cast said defendant for costs of this present appeal.
Accordingly, it is ordered, adjudged and decreed that the judgment formerly rendered herein be amended and revised to read: “All costs of this present appeal be paid by defendant, Lena, Inc.; all other costs to await the final outcome of this matter.”
It is further ordered, adjudged and decreed except that as herein amended and revised, the original judgment rendered herein is reaffirmed.
Reversed and remanded.